                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


 GLICENIA C. LOGAN                                                                 PLAINTIFF

 v.                                 Civil No. 2:19-CV-02116

 SGT. CHRIS WATERS (Arkansas State                                             DEFENDANTS
 Police); SHELLPOINT/CONTRYWIDE/BANK
 OF AMERICA (Trustee/Home Loan
 Serv/Banking and Loans); SENIOR
 CORPORAL MICHAEL SPRINGER
 (Supervisor/Investigating Officer); JOYCE
 BRADLEY BABIN/NATASHA GRAF
 (Chapter 13 Standing/Case Worker Trustee);
 CHIEF JUDGE BEN T. BARRY (United States
 Bankruptcy Court); JOHN MICHAEL
 RAINWATER/BRIAN LIGHT
 (Lawyers/Attorney); ALLISON HOUSTON
 (State Prosecutor’s Office/Fort Smith
 Prosecutor’s Office); JUDGE FITZHUGH
 (Judge District Court of Greenwood);
 NATIONSTAR MORTGAGE; MR. COOPER
 MORTHAGE (Mr. Cooper Mortgage
 Company); DANA BYRUM (District IV
 manager for Stat[e] of Arkansas); NISSAN
 MOTOR ACCEPTANCE CORP.; FARM
 CREDIT SERVICES OF WESTERN
 ARKANSAS (Andrea Leding Regional Vice
 President) and LATISHA MEADOWS (DHS
 Administrative Review Officer)


                                   OPINION AND ORDER

      Plaintiff proceeds in this matter pro se. Currently before the Court is a Motion to Dismiss

for Failure to State a Claim by Defendants Joyce Bradley Babin and Natasha Graf (“Trustee

Defendants”). (ECF No’s 10, 11).




                                               1
                                         I. BACKGROUND

         Plaintiff filed her Complaint on September 1, 2019. (ECF No. 1). Her sparse allegations

appear to reference the condemnation of an unidentified parcel of real property. (Id. at 5-6). The

entirety of her claim is as follows:

         “I Purchase the property in 2003 with my spouse, in 2004 I Started a Daycare to
         able to profit and make a Different, 2005-2006 Started Working on the building on
         the road to the daycare, got my daycare Address Register at 4513 Park Road next
         to my house, I send $500 to Bank of America in 2008 also I Survey the one Acre
         for the daycare Started my Garden and Rabbits farm to allowed the kids to eat
         healthy and allowed to to learn about the animal, they health, etc I pay about
         $75,000 within 10 years with all my work and Investment I have spend
         roughtlyabout $98,000

         Due to lack of accountability of Shellpoint, attorney Countrywide, Bank of
         America, Brian Light, the judge and Court not listening to me know Fema Condemn
         the house till I fix it up know I have more than a sick spouse to think about his
         health but to put a roof over his head[.]”

(Id. at 5) (errors in original). Plaintiff seeks monetary damages in the amount of $250,000. (Id.

at 6).

         The Trustee Defendants filed their Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) on October 9, 2019. (ECF No’s 10, 11). In their Motion, they note that

Plaintiff filed a Chapter 13 Bankruptcy case in the United States Bankruptcy Court for the Western

District of Arkansas on March 9, 2015. (ECF No. 10 at 1). Defendant Babin served as the Chapter

13 Trustee for Plaintiff’s bankruptcy case. (ECF No. 10 at 1-2). Defendant Graf served as the

Trustee’s Staff Attorney assigned to the Plaintiff’s bankruptcy case. (ECF No. 10 at 2).

         Plaintiff filed her Response on October 28, 2019. (ECF No. 28). Defendants Babin and

Graf filed their Reply on October 25, 2019. (ECF No. 29).

                                       II. LEGAL STANDARD

         Federal Rule of Civil Procedure 8(a) requires only that a complaint present “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

                                                  2
“In order to meet this standard, and survive a motion to dismiss under Rule 12(b)(6), ‘a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.’” Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. A pro se plaintiff’s

complaint is liberally construed, but it must still allege sufficient facts to support the plaintiff’s

claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). Merely listing a defendant in a

case caption is insufficient to support a claim against the defendant. Krych v. Hass, 83 F. App’x

854, 855 (8th Cir. 2003) (citing Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (per curiam)

(noting that court properly dismissed pro se complaint that was silent as to defendant except for

his name appearing in caption)).

                                               III. ANALYSIS

        The Trustee Defendants argue Plaintiff’s allegations fail to state a claim upon which relief

can be granted because Plaintiff fails to mention them or any alleged wrongdoing by the Trustee

Defendants in her allegations. (ECF No. 10 at 2). They are correct. Plaintiff has not alleged any

facts concerning the Trustee Defendants in the body of her Complaint. Instead, she merely listed

them as Defendants in the caption of the case. Because Plaintiff’s complaint does not allege

specific facts showing anything the Trustee Defendants did, or failed to do, that would give

Plaintiff some right to relief against them, her claims against the Trustee Defendants must be

dismissed.1




1Defendants also argue that they are entitled to dismissal pursuant to the Barton doctrine and because they are
entitled to immunity when performing their roles for the Bankruptcy Court. Due to the lack of facts provided in
Plaintiff’s Complaint, it is not necessary to address these arguments.
                                                         3
       The Trustee Defendants further argue that Plaintiff’s Response fails to address the issues

raised in their Motion to Dismiss and continues to fail in stating a claim upon which relief may be

granted. Again, they are correct. Plaintiff’s Response is comprised of an apparently random listing

of fragmented legal terminology and phrases such as “Cause of property loss by unlawful means

by interfering with freedom of a third party,” “Tortuous interference with emotional harm . . . ,”

and “Frauds, Deceitful Act, Race, Gender Bias, Ethnicity, Marriage Status, Biasness, Lack of

cooperation, Communication and Prejudice.” (ECF No. 28 at 2). As was the case with her

Complaint, her Response fails to set forth a single factual allegation describing what either of these

Defendants did, or failed to do, which violated her constitutional rights. As such, she again fails

to state a cognizable claim for relief, and her claims against the Trustee Defendants must be

dismissed. See Christiansen v. West Branch Community School Dist., 674 F.3d 927, 934 (8th Cir.

2012) (noting that “a gallimaufry of labels, conclusions, formulaic recitations, naked assertions

and the like” fail to state a claim upon which relief can be granted).

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that the Trustee Defendants’ Motion to Dismiss for

Failure to State a Claim (ECF No. 10) is GRANTED and Plaintiff’s claims against Defendants

Babin and Graf are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 21st day of November 2019.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  4
